Case 1:19-mj-00159-SAB Document1 Filed 08/20/19 Page 1 of 8

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT fej HL

 

for the

Eastern District of California

 

 

 

 

United States of America ) |
V. )
Lester Eduardo CARDENAS FLORES ) Case No.
Luis REYES MADRIGAL
19
) E1IM 1 yas
Defendant(s) 1 0 0 9 7 SAB tos
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 19, 2019 in the county of Madera in the
Eastern District of California , the defendant(s) violated:
Code Section Offense Description
21 U.S.C. 841(a)(1), 841(b)(1)(A), Conspiracy to Manufacture, Distribute and Possess with Intent to Distribute
21 U.S.C, 846 1,000 or More Marijuana, a Schedule | Controlled Substance.

Penalty: Mandatory minimum 10 years in prison and maximum term of life in
prison; fine of $10 million.

This criminal complaint is based on these facts:

See attached Affidavit of Special Agent Cooper Fouch, which is incorporated herein by reference.

@ Continued on the attached sheet.

on BE

mplainant’s signature

COOPER FOUCH, USFS SPECIAL AGENT

 

Printed name and title

Sworn to before me and signed in my presence.

Date: &Y 26) (F

City and state: Fresno, California STANLEY A. BOONE, U.S. MAGISTRATE JUDGE

Printed name and title

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

 

Case 1:19-mj-00159-SAB Document1 Filed 08/20/19 Page 2 of 8

AFFIDAVIT IN SUPPORT OF APPLICATION FOR ARREST WARRANTS

I. AFFIANT’S TRAINING AND EXPERIENCE

I, Cooper Fouch, being duly sworn, do hereby swear or affirm:

1. I am a Special Agent with the United States Forest Service (USFS), and have been since October
2017. Prior to being a Special Agent, I was a USFS law enforcement officer (LEO) for approximately
six years. Prior to being a USFS LEO, I was a wild land firefighter with the USFS from 2008 to 2011. I
am a graduate of the Federal Law Enforcement Training Center’s Land Management Police Training
Program (2011) and Criminal Investigator Training Program (2018). My primary duties include
detecting, investigating, apprehending, and prosecuting criminal activity on and relating to National
Forest System lands. J also have the powers of a California State Peace Officer per California Penal

Code section 830.8(b).

2. I have conducted numerous controlled substance investigations and have arrested/cited many
persons for being under the influence, possession, manufacturing and transportation of various
controlled substances and illegal drug paraphernalia. I have investigated or participated in the
investigation of numerous clandestine, outdoor marijuana cultivation sites on federal, state and private
lands. The marijuana cultivation sites have been in various stages of production. I have flown
marijuana reconnaissance missions with officers and agents who have attended the DEA Aerial
Cannabis Observation School and have spotted marijuana gardens by air. I have also taken part in
marijuana cultivation and reclamation operations, along with residential search warrants related to

marijuana cultivation investigations.

3. While employed as an LEO, I attended an 80-hour Drug Enforcement Training Program course
given by the USFS, which focuses specifically on marijuana cultivation activities on Forest Service

Lands. I have written and been the affiant on multiple search warrants, testified in front of a Grand Jury,

AFFIDAVIT

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 1:19-mj-00159-SAB Document1 Filed 08/20/19 Page 3 of 8

and written multi-jurisdictional operations plans all related to marijuana cultivation investigations on

public lands within the Eastern District of California.

4. During the course of my work, I have had the opportunity to converse with numerous Law
Enforcement Officers and drug enforcement officers, informants, as well as admitted and known drug
traffickers, including outdoor marijuana growers/traffickers, as to the methods, regarding the
manufacture, importation, transportation, distribution and sales of controlled substances. I have been the

affiant on federal search and arrest warrants and have testified in federal court in the area of narcotics.

5. Through prior investigations and training, I have become familiar with the types and amounts of
profits made by drug dealers and the methods, language and terms that are used. I am familiar and have
participated in various investigative methods including, but not limited to, visual surveillance,
interviewing of witnesses, search warrants and use of confidential informants. I have worked joint
investigations with various experienced Law Enforcement Officers who are trained in narcotics
investigations and I have drawn from their knowledge and expertise in the field of narcotics

enforcement.

6. My awareness of these drug trafficking practices, as well as my knowledge of drug

manufacturing and distribution techniques as set forth in this Affidavit, arise from the following:
a. my training in controlled substance investigations;
b. my past experience in outdoor marijuana cultivation investigations;
c. my involvement in this drug investigation;

d. what other experienced drug agents have advised me when relating the substance of
debriefings of confidential informants and cooperating individuals in prior drug investigations

and the results of their own drug investigations; and

e. other information provided through law enforcement channels.
2

AFFIDAVIT

 
10

11

12

13

14

15

16

17

18

19

20

21

 

 

Case 1:19-mj-00159-SAB Document1 Filed 08/20/19 Page 4 of 8

Il. SUMMARY OF INVESTIGATION

21. This investigation involves a marijuana cultivation site (hereinafter referred to as the Dutch Oven
Creek cultivation site) located on public lands administered by the USFS in Madera County, within the
State and Eastern District of California. I discovered the Dutch Oven Creek cultivation site at the

location described below while conducting aerial reconnaissance on August 9, 2019.!

Il. PURPOSE OF AFFIDAVIT

22. This affidavit is made in support of a criminal complaint and the issuance of arrest warrants for
Lester Eduardo CARDENAS FLORES and Luis REYES MADRIGAL. I have not included every detail
of the investigation in this affidavit. I have included only the information this is necessary to establish

probable cause for the purpose of charging CARDENAS FLORES and REYES MADRIGAL.
IV. APPLICABLE LAW

23. This affidavit is based on violations of Title 21, United States Code, Sections 841(a)(1),
841(b)(1), and 846, conspiracy to manufacture, to distribute and to possess with intent to distribute

1,000 or more marijuana plants, a schedule I controlled substance.

V. FACTS ESTABLISHING PROBABLE CAUSE

26. On August 9, 2019, I conducted aerial reconnaissance of public lands administered by the USFS,
in Madera County, within the Sierra National Forest, Eastern District of California. While conducting
aerial reconnaissance I observed a marijuana cultivation site (hereinafter referred to as the Dutch Oven
Creek cultivation site) in the vicinity of Forest Road 4881, near Dutch Oven Creek. The marijuana
plants I observed were large and planted in a distinct row pattern, which does not typically occur in the

natural environment. I observed at least four distinct plots of marijuana plants within the Dutch Oven

 

1 Any and all references herein to dates and times are to approximate dates and times.
3

AFFIDAVIT

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

 

Case 1:19-mj-00159-SAB Document1 Filed 08/20/19 Page 5of 8

Creek cultivation site, starting from the southwest and continuing towards the northeast along the
ridgeline. Additionally, as we were flying over the cultivation site. I could smell the odor of marijuana
plants. While the helicopter was directly above the cultivation site, I utilized my government issued cell
phone to obtain GPS coordinates and photographs for the location in question. I utilized the GPS
coordinates I obtained during aerial reconnaissance and GPS coordinates obtained from Google Earth
satellite imagery to identify the approximate GPS coordinates for the Dutch Oven Creek cultivation site.

The GPS coordinates identified for the cultivation site are: 37 21.607’ N, -119 23.562’ W.

27. On August 11, 2019, I utilized Google Earth satellite imagery to inspect the area of the Dutch
Oven Creek cultivation site. The Dutch Oven Creek cultivation site was visible on Google Earth, which
contained satellite imagery dated August 11, 2017. In the satellite imagery, I could observe a large
quantity of marijuana plants in distinct row patterns similar to my observation during aerial

reconnaissance on August 9, 2019.

28. Also on August 11, 2019, I was driving southbound along Forest Road 4881 in the immediate
vicinity of the Dutch Oven Creek cultivation site. While driving, with my windows down, I could smell

the distinct odor of marijuana plants.

29. On August 14, 2019, USFS LEO Nikolaus Beer and I conducted ground reconnaissance of the
Dutch Oven Creek cultivation site in an attempt to locate drop points and access trails associated with
the site. LEO Beer and I located a well-used trail adjacent to Forest Road 4881, in the immediate area
of the cultivation site. I continued to hike up the trail and observed disturbed soil and vegetation. The
trail was being concealed with sticks and ground vegetation; however, based on my training and
experience, I could tell the trail was being used heavily. I continued up the trail until I was
approximately four hundred feet from the cultivation site. Based on my training and experience, I

concluded the trail in question was the drop point trail being utilized by cultivators to carry supplies and

AFFIDAVIT

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 1:19-mj-00159-SAB Document1 Filed 08/20/19 Page 6 of 8

equipment up to the Dutch Oven Creek cultivation site. Before departing the area, I installed a

surveillance camera near the bottom of the trail immediately adjacent to Forest Road 4881.

30. On August 15, 2019, I obtained a federal search warrant for the Dutch Oven Creek cultivation
site authorized by U.S. Magistrate Judge Barbara A. McAuliffe. The search warrant authorized the

search of GPS coordinates 37 21.607°N, -119 23.562’ W, and any satellite sites.

31. On August 18, 2019, the surveillance camera located on the drop point trail captured the

following:

a. On August 18, 2019, at 4:23 a.m., the trail camera photographed two subjects walking
down the trail towards the road. Both subjects were carrying backpacks/large bags. At
4:24 a.m., the same two subjects were photographed moving up the trail with full bags of
groceries in their hands. Two additional subjects were also photographed moving up the
trail with supplies in their hands. At 4:25 a.m., one subject was photographed using a

large stick to move ground vegetation and conceal the trail.

32. On the morning of August 19, 2019, USFS agents and officers executed the search warrant at
the Dutch Oven Creek cultivation site. Personnel began hiking up the previously identified
drop point trail at 9:57 ams. As we approached the cultivation site, I observed live marijuana
plants growing both southwest and northeast of our location. I observed at least three subjects
moving about in an area covered with a tarp to the northeast, immediately adjacent to marijuana
plants. The subjects began to flee on foot to the north. Officers and agents announced their
presence as they began to pursue the subjects on foot. Additionally, two canine officers were
deployed by their handlers. One subject, Lester Eduardo CARDENAS FLORES, was
apprehended by canine officers Cezar and Ice immediately adjacent to the cultivation site at

10:15 a.m. Additional subjects continued to flee down the side of the mountain towards Dutch

AFFIDAVIT

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

33,

34.

35.

Case 1:19-mj-00159-SAB Document 1 Filed 08/20/19 Page 7 of 8

Oven Creek. Officers and agents could still hear the crashing of brush and vegetation below
them. Officers and agents continued to search the area. At 10:30 a.m., I was advised by radio
that canine Cezar had apprehended as second subject, later identified as Luis REYES
MADRIGAL. Officers and agents indicated they recognized REYES MADRIGAL as one of

the subjects that fled the cultivation site on foot.

After the cultivation site was secured, I returned to the location from where the subjects
originally fled. At the location in question, I observed a camp kitchen with a gas stove, propane
tank, cooking and eating utensils and large quantities of food. Additionally, I observed a
marijuana processing area with partially processed marijuana, trimming scissors, a scale and
discarded marijuana trimmings. Just to the east, there were partially cut marijuana pants set out

in the sun and drying on the ground.

The Dutch Oven Creek cultivation site was photo and video documented. J identified
approximately eight separate plots of live marijuana plants being cultivated in an area
approximately .30 miles in length. One bottle of carbofuran, a hazardous pesticide that is
banned in the United States. was located in the cultivation site. Additionally, a backpack
sprayer containing suspected carbofuran was located and it appeared the carbofuran had been
applied to the marijuana plants. Eradication of the Dutch Oven cultivation site will take place
on August 20, 2019. At this time, I estimate, based on my training and experience, there are

approximately 5,000 to 7,000 marijuana plants in the Dutch Oven Creek cultivation site.
VI. OPINIONS AND CONCLUSION

Based on the foregoing, I submit there is probable cause to believe that Lester Eduardo

CARDENAS FLORES and Luis REYES MADRIGAL violated Title 21, United States Code, Sections

AFFIDAVIT

 
Case 1:19-mj-00159-SAB Document1 Filed 08/20/19 Page 8 of 8

 

1 |} 841(a)(1) and 846, manufacture and conspiracy to manufacture, to distribute and to possess with intent
2 || to distribute 1,000 or marijuana plants, a schedule I controlled substance.

3 || 36. [swear under penalty of perjury that the facts presented are true and accurate to the best of my

 

4 || knowledge.

5 Sn Zee
6 COOPER FOUCH

7 Special Agent

8 United States Forest Service
9

10 || SWORN AND SUBSCRIBED TO BEFORE ME ON
11 || AUGUST 2022019

eI S A. BO
| U.S. Magistrate Judge

18 || Approved as to Form this 19" Day of August 2019:

20 || Karen A. Escobar
21 || KAREN A. ESCOBAR

22 || Assistant United States Attorney

 

 

 

AFFIDAVIT
